Citation Nr: 1417547	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  03-08 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for upper back disability.

2.  Entitlement to service connection for a rash on the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Department of Veterans Affairs (VA), Regional Office (RO), in St Petersburg Florida, that denied the above claims.

In July 2004, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing. The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in February 2005 at which time the Board remanded the case for additional development.  The Board issued a decision in June 2006 which denied service connection for back and skin disorders.  That decision was appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court issued a Memorandum Decision which vacated the Board's decision and remanded the matter for further action.  The case was then remanded by the Board in March 2010 and November 2011.  In March 2013, the Board granted the claim of service connection for a low back disability and remanded the issues of service connection for an upper back disability and for a rash on the hands and feet for further development.  As the award of service connection for a low back disability represents as complete grant of the benefit sought on appeal, that issue is no longer before the Board.  In August 2013, the case was again remanded for additional development.  

As will be discussed further herein, with regard to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.  

The issues of service connection for an upper back disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction. 


FINDING OF FACT

A rash on the hands and feet is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a rash on the hands and feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in June 2001 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant available service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  
The Board further observes that this case was most recently remanded in August 2013 in order to obtain outstanding treatment records and to obtain an additional VA medical opinion.  Thereafter, additional VA treatment records dated through October 2013 were associated with the claims file,  and the requested VA medical opinion, also dated in October 2013, was obtained.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran has asserted that he has a skin disability manifested by a rash of the hands and feet that is the result of exposure to petroleum products in service.  In prior remands, the Board has conceded that the Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) suggests that the Veteran's duties were consistent with exposure to petroleum products in service.

In the Veteran's March 1996 application, he asserted that he had a skin rash of the hands and feet in 1990.  He denied, however, having received any treatment during service.

A VA examination report dated in May 1996 shows that the Veteran reported having a persistent skin rash on the left thumb and the soles of both feet, which he attributed to exposure to petroleum products in service.  Physical examination revealed a rash on the volar surface of the left thumb and lateral aspects of both feet that were diagnosed as probable fungal dermatitis.

VA outpatient treatment records dated from August 1997 show that the Veteran treated intermittently for a rash on the hands and feet.

A lay statement from a fellow service member of the Veteran dated in January 2003 shows that the Veteran was said to have complained of a skin rash while they were serving in Germany.

A VA examination report dated in July 2005 shows that the Veteran reported that his skin rash began in 1990, while serving in Saudi Arabia.  Physical examination revealed a rash on both hands, but none on the feet.  The diagnosis was eczema.   The examiner indicated that an etiology opinion could not be provided without resort to mere speculation.  As such, in March 2010, the Board afforded this opinion limited probative value.

Lay statements from fellow service members of the Veteran dated in March 2009 and January 2010 show that the Veteran was said to have had skin problems in service.

A VA examination report dated in May 2010 shows that the VA examiner opined that the skin condition of the hands was not related to petroleum exposure, but was
usually found with repetitive use.  The examiner also opined that the foot condition was fungal and also not related to petroleum exposure.  No opinion was provided as to whether either had its origin in service.  As such, in November 2011, the Board afforded this examination report limited probative value.

A VA examination report dated in November 2011 shows that the VA examiner opined that the Veteran's skin condition could occur to anyone, anywhere, and could not be claimed as directly related to service.  Because the opinion was
based on a faulty assumption regarding the laws pertaining to service connection, the Board in March 2013 deemed the opinion to be of limited probative value.

A VA examination report dated in April 2013 shows that the VA examiner concluded that on examination there was no skin disorder involving the hands, and the skin disorder involving the feet was tinea pedis that was a result of a fungal infection.  In August 2013, the Board finds that this opinion, also, was inadequate as the VA examiner failed to consider the medical evidence of record that had shown intermittent treatment for a rash of both hands and feet over the course of the appeal, and the examiner did not provide an explanation or reasoning for the opinion.

A VA examination report dated in October 2013 shows that a history of the Veteran's skin condition was noted consistent with that as set forth above.  Physical examination was said to reveal dry, scaly, and cracked skin on the sole of the left foot for which he had not used any medical treatment.  There were no rashes present on the hands and left foot.  The diagnosis was tinea pedis.  The examiner concluded that the condition was less likely than not incurred in or caused by service.  The examiner explained that the current skin condition was intermittent and resolved with treatment.  A he had not been exposed to petroleum products recently, the skin
condition was said to be less likely related to petroleum exposure.  The tinea pedis was said to be the result of a fungal infection and could be treated with antifungals.

A VA medical opinion dated in November 2013 shows that the examiner concluded that it was less likely than not that the Veteran's claimed skin conditions was incurred in or aggravated by service.  The examiner opined that the skin condition in service was transient, acute, and consistent with dermatitis or eczema like conditions.  The examiner explained that active duty and presumptive period clinical file and medical notes were silent for a skin condition of the hands and feet. The first medical note indicating a skin condition was in 1996.  The examiner also noted that historically, the total area of the skin condition included less than five percent of the body.  The examiner further noted that the current medical literature was silent as to a nexus between fungal infections of the hands and feet and petroleum products.  The examiner added that tinea pedis was a superficial fungal infection of the epidermis with a moist environment and maceration of the skin appearing to be important predisposing factors.  Chronic dermatitis was the result of scratching over an extended period, resulting in thickened skin, accentuated skin markings, and fibrotic papules.  Inflammation would resolve slowly, leaving skin in a dry, scaly, and compromised condition. Therefore, it was less likely than not that the Veteran's claimed skin condition was associated with service.
Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for rash of the hands and feet.  As noted above, there is no medical evidence in the service treatment records that the Veteran manifested a chronic rash disability of the hands or feet during active service or within any applicable presumptive period.  In this regard, service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Board finds probative the October and November 2013 opinions of the VA examiners that concluded the asserted skin disorder to be less likely than not related to service to be probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the statements of the Veteran, as well as the lay evidence of record, in support of his claim.  The Board recognizes the Veteran's contentions that he has had continuous symptoms since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.
To the extent that the Veteran is able to observe continuity of a disability manifested by rash of the hands and feet, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a skin rash disability) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses until 1996, and no competent medical evidence linking the reported skin disability to the Veteran's service) outweigh the Veteran's contentions. 

While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current disability manifested by a rash of the hands and feet that is related to active service are not competent as there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a current disability manifested by a rash of the hands and feet that is related to active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.


ORDER

Service connection for a rash of the hands and feet is denied.
REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for an upper back disability must be remanded for further development of the record.  The Board regrets the additional delay associated with this remand, especially considering that this matter was the subject of prior remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran contends that he has a current upper back condition that was
incurred in 1986 in Korea and worsened in Germany in the late 1980's.  As noted above, in March 2013, the Board granted service connection for a low back disability and remanded the issue of service connection for an upper back disability for additional development.  

Historically, the Court in June 2008 Memorandum Decision, pointed out that there was evidence that the Veteran's claimed upper back disability was distinct from his low back disability, and that it had been suggested that such began in Korea in 1986 and worsened in Germany in the late 1980's.  In March 2010, the Board remanded the issue requesting that a VA examiner opine as to whether any upper back disorder was caused by a back injury or heavy lifting during service.

In May 2010, the Veteran underwent a VA examination after which the VA examiner indicated that a syrinx of the spine condition which required surgery in May 2001 was usually an idiopathic finding and not related to lifting or an injury.  The examiner, however, did not address the most likely etiology of the upper back disability, nor did the examiner consider the Veteran's reports of continuity of upper back symptomatology.  As such, the issue was remanded in November 2011 so that an opinion could be provided as to whether the Veteran's upper back condition was due to or the result of active service.

A VA medical opinion was then provided in November 2011, however, it was deemed inadequate as it did not consider the Veteran's lay history and reports of continuity of symptomatology.  As such, the issue was remanded in March 2013 so that the Veteran could undergo an additional VA examination so as to determine whether his asserted upper back disorder was caused by a back injury or heavy lifting during active service.

A VA examination report dated in April 2013 showed that the VA examiner concluded that the Veteran's history regarding the onset of symptoms was inconsistent, and that such inconsistencies provided a basis for rendering the determination that the current upper back disorder was not the result of a back injury or heavy lifting performed during service.  The examiner based the determination on medical evidence that included reference to back pain related to spinal anesthesia given in relation to a 1996 hemorrhoidectomy, which the examiner stated would not cause musculoskeletal back pain.  It was also noted that it was less likely that the syrinx and surgery of the thoracic spine was related to the diagnosed lumbar spine degenerative joint disease.  The examiner stated that the etiology of syrngomyelia could be congenital, traumatic, or inflammatory, and in the Veteran's case could have happened from anything that occurred between 1992 and 1997.

In August 2013, the Board determined that the April 2013 VA examiner's opinion was of limited probative value.  In this regard, the VA examiner had rendered the Veteran's separate and distinct reports of symptoms for the upper and lower back disabilities as inconsistent.  During his July 2004 hearing, the Veteran testified that he first injured his upper back while stationed in Korea from 1986 to 1987, and that his upper back pain was treated with steroid injections when he was stationed in Germany from 1987 to 1990.  His testimony was corroborated by numerous lay statements from friends, relatives, and fellow service members.  The VA examiner had not considered the reports of the Veteran and numerous lay statements that the upper back symptoms had begun in service and continued to the present in rendering the opinion. Additionally, as service connection had been established for a low back disability, the question as to whether the asserted upper back disability was either caused by or is aggravated by the service-connected low back disability needed to be addressed.

A VA examination report dated in October 2013 shows that the VA examiner concluded that the Veteran had no current diagnosis of a cervical spine disability therefore, it was less likely than not that he had a chronic neck condition that resulted from active service.  As there was no current cervical spine disability, the examiner did not provide an opinion as to secondary service connection.

Unfortunately, the Board finds that this opinion, too, is inadequate because the Veteran's claim is for an upper back disorder, and while the VA examiner concluded that there was no current cervical spine disability, the VA examiner did not address whether the Veteran had a current upper back disability beyond the cervical spine region.  In this regard, an opinion must be provided as to whether the previously diagnosed syrinx of the thoracic spine is related to service or to a service-connected disability.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal.  As a result, the claims file must be returned to the VA examiner who provided the October 2013 opinion for an addendum.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his upper back disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall obtain an addendum to the October 2013 VA opinion, preferably from the same examiner who conducted the VA examination and provided the October 2013 opinion. If that examiner is no longer available, another equally qualified physician must provide the addendum opinion. 

The claims file and a copy of this remand must be made available to the reviewing examiner, and he or she should indicate in the report that the claims file was reviewed. 

The examiner is requested to address the following:

(a)  Whether it is at least as likely as not that the Veteran has any current upper back disorder (to include a disability involving the thoracic spine); and, if so; 

(b)  Whether it is at least as likely as not that any such diagnosed upper back disorder is traceable to the Veteran's period of active service, to specifically include the reported 1986 to 1987 upper back injury in Korea, and 1987 to 1990 treatment in Germany.

In discussing these points, the examiner must acknowledge the competent statements of the Veteran and those providing numerous lay statements as to the onset and continuity of symptoms since service.  If the examiner rejects the competent reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for an upper back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(c)  Whether it is at least as likely as not that any diagnosed upper back disorder either (i) was caused by or (ii) is aggravated (permanently worsened) by the Veteran's service-connected low back disability.

If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination-for example, whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit an opinion.  Any additional evidentiary development deemed necessary should be undertaken.

The examiner must provide a complete rationale for each opinion given.  It is requested that the examiner discuss the available medical evidence and reconcile any conflicting evidence.
3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


